DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on December 18, 2020 and December 9, 2021 have been considered by the Examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-18 are:
Regarding claims 1-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a spacer assembly used to separate parallel overhead electrical conductors, the spacer assembly comprising: a fastener assembly comprising: a fastener configured to fit within the bore and having a shaft with a threaded portion at a proximal end portion, a smooth portion at a distal end portion, and a cavity within the fastener shaft extending from the distal end portion toward the proximal end portion; a biasing member positioned within the cavity; and a wedge pin positioned at least partially within the cavity and in contact with the biasing member such that the biasing member and the at least a portion of the wedge pin are movable within the cavity, the biasing member and the at least a portion of the wedge pin being maintained within the cavity by a shoulder at a distal end of the fastener; and wherein as the bore is aligned with the tapered bore the biasing member causes the wedge pin to automatically move into the tapered bore.
Regarding claims 6-12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a spacer assembly a spacer assembly used to separate parallel overhead electrical conductors comprising: a fastener assembly operatively coupled to the upper spacer body and interactive with the lower spacer body, the fastener assembly comprising: a fastener configured to fit within a bore in the upper spacer body and having a shaft with a threaded portion at a proximal end portion, a smooth portion at a distal end portion, and a cavity within the fastener shaft extending from the distal end portion toward the proximal end portion; a biasing member positioned within the cavity; and a wedge pin having a tapered tip, the wedge pin being positioned at least partially within the cavity and in contact with the biasing member such that the biasing member and the at least a portion of the wedge pin are movable within the cavity, the biasing member and the at least a portion of the wedge pin being maintained within the cavity by a shoulder at a distal end of the fastener and the tapered tip being external to the cavity to interact with the lower spacer body to secure the lower spacer body to the upper spacer body when in the clamping position.
Regarding claims 13-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations a spacer assembly a spacer assembly used to separate parallel overhead electrical conductors, the spacer assembly comprising: a fastener assembly comprising: a threaded bolt having a cavity starting at a distal end of the bolt and extending into the bolt; a compression spring positioned within the cavity; and a wedge pin having a shaft, a tapered tip at a first end of the shaft and a barrel at a second end of the shaft, wherein a diameter of the barrel is greater than a diameter of the shaft, and a diameter of a widest portion of the tapered tip is greater than a diameter of the cavity, and wherein an end of the barrel is in contact with the biasing member, and at least a portion of the shaft and the barrel are within the cavity and movable within the cavity, the compression spring and at least the barrel being maintained within the cavity by a shoulder at a distal end portion of the threaded bolt; and wherein as the bore is aligned with the tapered bore the biasing member causes the wedge pin to automatically move into the tapered bore.
These limitations are found in claims 1-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LV et al (10,367,343), Gagne (US 4,188,502), Hawkins (US 4,012,582), Smart (US 3,979,553), Hawkins (US 3,963,855), Moore et al (US 3,958,076), Houston et al (US 3,885,086), Bradshaw (US 3,613,104) and Gill (US 2,915,580) disclose a spacer assembly. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


July 11, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848